DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 08/29/2022.
Claims 1-8, 10-12 and 15-17 are currently pending in this application. Claims 1, 3, 5-8, 10-12 and 17 have been amended. Claim 13 and 14 were cancelled.
No new IDS has been filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Examiner Note
Applicant is suggested to include information of fig. 23 and related text (e.g., notifying driver, periodic transmission timer, compressing full and sampling logs, updating intervals, etc.) to provide the application in a better position for an allowance.



Response to Arguments
The previous 112(a) rejections to the claims 1-8, 10-12 and 15-17 have been withdrawn in response to the applicant’s amendments/remarks.
The previous 112(b) rejections to the claims 1-8, 10-12 and 15-17 have been withdrawn in response to the applicant’s amendments/remarks. However, the current amendments cause new rejections – see the 112(b) rejections section below for detail.

Regarding the double patenting rejections, the applicant, in page 11 of the remarks, has argued that “… none of the identified claims of ‘063 patent appears to include … teaching relating to lengthening a sampling interval when an abnormality is not included in communication data … “.
Examiner respectfully disagrees with the arguments.
As the applicant noted, claim 9 of the patent US 10,893,063B2 recites “… in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the first time duration”. It is clear that “increasing the first time duration is a process for lengthening the sampling interval”. Therefore, the rejections are maintained.

Regarding the 102 rejections, the applicant has amended the claims 1 and 17, and has, in page 13 of the remarks, argued that “…Mayer fails to disclose … including at least the features relating to shortening and lengthening the sampling interval … as shown by S506 (labeled as “update sampling interval to be shorter for type regarding which abnormality was detected”) and S516 (labeled as “update sampling interval that has been shortened to be longer”) … of fig. 23 of the present application … Mayer discloses … when the fault condition is present, the vehicle may be selected for full reporting, or being transmitting the initial message at a high data rate (Mayer at [0098]-[0099]) … full message may be transmit at time interval T1 for selected vehicles and in which partial message may be transmit at time interval T2 for non-selected vehicles (Mayer at [0084]-[0085]) …”.
The applicant’s these arguments are not persuasive.
As the applicant noted, Mayer discloses changing to transmit from partial message (M2) to full message (M1) by changing time interval T2 (every 60s) to the time interval T1 (every 200ms) – see paras. 0098, 0099 and when the failed/fault condition is corrected it switch back – see par. 0138 and fig. 10. Therefore, it is obvious that Mayer teaches claimed/argued limitations, shortening and lengthening the sampling interval (e.g., changing between T2 and T1).

The applicant, in page 14 of the remarks, further argued that “… Mayer does not include any disclosure or teaching for shortening the data rate … when the fault condition is not present … increasing the data rate and even then, slowing the increased data rate …”.
The applicant’s these arguments are not persuasive.
As shown in paragraphs [0137] and [0138], Mayer discloses analyzing incoming information for any vehicle failure or faults or monitoring for vehicle faults/failures in the slow rate (T2) – see also S-102 of fig. 10. When the vehicle fault/failure is detected the process is changed to fast data rate (T1) for the message M1 – see S-104 and S106. When the failure/fault is corrected, the process returned to continue monitoring for vehicle failure/fault – see S-110 - S-115. The system, as shown in fig. 10, continues to monitor for future failures or faults or repeating the processes from S-102 to S-115, wherein the step S-102 perform monitoring for vehicle faults/failures in the slow rate (T2). Therefore, it is clear that repeating of the monitoring the message of the vehicle with slow rate (T2) for the fault/failure and increasing the data rate (T1) when the vehicle faults/failures are detected teaches the claimed/argued limitations, shortening the data rate after the failure/fault is corrected and during the repeated monitoring processes. See the 102 rejections section for detail.

The applicant’s arguments, for the dependent claims, 2-8, 10-12, 15 and 16 with the 102/103 rejections regarding similar limitations of above responded limitations of the claim 1 (and the claim 17), are not persuasive and the response for these arguments are similar with the response for the claim 1 above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-8, 10-12 and 15-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims 1 and 17 recite “… obtaining … a first log, the first log including, per sampling interval, a first data amount of communication data … to transmit a second log to the information processing device … wherein the second log includes, per the sampling interval, a second data amount of the communication data, the second data amount being more than the first data amount”, however, it is not clear how the first log and the second log with the same sampling interval have different data amount (e.g.,  the second data amount of the second log is more than the first data amount of the first log).
Claims 2-8, 10-12, 15 and 16 depend from the claim 1, and are analyzed and rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 14 and 17 of U.S. Patent No. US 10,893,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application No. 17/113266
Reference patent No. 10,893,063 B2
Claim 1: An information processing device provided outside of a vehicle, the information processing device comprising:
a processor; and a memory including at least one set of instructions that, when executed by the processor, causes the processor to perform operations including:
obtaining, from an onboard system of the vehicle, a first log, the first log including, per sampling interval, a first data amount of communication data, the communication data flowing through the onboard system of the vehicle, the communication data corresponding to an onboard network of the vehicle;
determining whether the first log indicates that an abnormality is included in the communication data; and
outputting, in a case where the determining determines that the abnormality is included in the communication data, first detection results to the onboard system, the first detection results indicating the abnormality is included in the communication data and the first detection results including an instruction that instructs the onboard system to transmit a second log to the information processing device, the instruction further instructing the onboard system to shorten the sampling interval; and 






outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to lengthen the sampling interval,

wherein the second log includes, per the unit time, a second amount of the communication data, the second amount being more than the first amount.
Claim 1: An information processing device provided outside of a vehicle, the information processing device comprising:
a processor; and a memory including at least one set of instructions that, when executed by the processor, causes the processor to perform operations including:
obtaining a first log of communication data from (equivalent to the data flowing through) an onboard system of the vehicle, the communication data corresponding to an onboard network of the vehicle (see below for the per sampling interval);

determining whether an abnormality is included in the communication data, using the first log; and
outputting, in a case where the determining determines that the abnormality is included in the communication data, first detection results to the onboard system, the first detection results indicating the abnormality is included in the communication data and causing transmission of a second log (note: asking to cause the transmission is equivalent to instructing to transmit) of the communication data from the onboard system to the information processing device,
wherein the first log is of the communication data in a plurality of sampling periods (e.g., per sampling interval) …having a period of a second time duration that is shorter than the first time duration (or the sampling interval), and
Claim 9: The information processing … 
outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the first time duration (or lengthen the sampling interval).

the second log includes a larger amount of data generated per the sampling interval (equivalent to per the unit time) than the first log.
Claim 2: The information processing device according to Claim 1, wherein the operations further include:
obtaining the second log from the onboard system after outputting the first detection results; and further determining whether the abnormality is included in the communication data, using the second log.
Claim 2: The information processing device according to claim 1, wherein the operations further include:
obtaining the second log from the onboard system after outputting the first detection results; and further determining whether the abnormality is included in the communication data, using the second log.
Claim 3: The information processing device according to Claim 2, wherein in a case where the further determining determines that the abnormality is included in the communication data, the information processing device does not output second detection results of further determining to the onboard system.
Claim 3: The information processing device according to claim 2, wherein the operations further include: not outputting second detection results to the onboard system in a case where the further determining determines that the abnormality is included in the communication data.
Claim 4: The information processing device according to Claim 1, wherein the operations further include: outputting the first detection results to a terminal device in the case where the determining determines that the abnormality is included in the communication data.
Claim 4: The information processing device according to claim 1, wherein the operations further include: outputting the first detection results to a terminal device in the case where the determining determines that the abnormality is included in the communication data.
Claim 5: The information processing device according to Claim 1, wherein the operations further include: outputting a second change instruction to the onboard system to change a duration of a period during which the first data amount of the communication data, which is included in the first log, is collected per the sampling interval.
Claim 5: The information processing device according to claim 1, wherein the operations further include: outputting a change instruction to the onboard system to change the first time duration within a range of being longer than the second time duration (or changing the duration of first log collected).
Claim 6: The information processing device according to Claim 5, wherein the operations further include: outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 6: The information processing device according to claim 5, wherein the operations further include: outputting the (second) change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 7: The information processing device according to Claim 5, wherein the operations further include: outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 7: The information processing device according to claim 5, wherein the operations further include: outputting the (second) change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 8: The information processing device according to Claim 1, wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a second change instruction to the onboard system to increase a duration of a period during which the first data amount of the communication data, which is included in the first log, is collected per the sampling interval.
Claim 8: The information processing device according to claim 1, wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to shorten the first time duration (e.g., same data amount in the shorter duration or increasing data rate) within a range of being longer than the second time duration.
Claim 10: The information processing device according to Claim 1, wherein the operations further include: outputting a second change instruction to the onboard system to change the sampling interval.
Claim 5: The information processing device according to claim 1, wherein the operations further include: outputting a change instruction to the onboard system to change the first time duration (or the sampling interval).
Claim 11: The information processing device according to Claim 10, wherein the operations further include: outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 6: The information processing device according to claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 12: The information processing device according to Claim 10, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 7: The information processing device according to claim 5, wherein the operations further include: outputting the (second) change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 15: The information processing device according to Claim 1, wherein the second log includes a plurality of types of the communication data, and the first log includes at least one of the plurality of types of the communication data.
Claim 13: The information processing device according to claim 1, wherein the second log includes a plurality of types of the communication data, and the first log includes one or more types of the communication data out of the plurality of types.
Claim 16: The information processing device according to Claim 1, wherein the first log is compressed by the onboard system, the second log is compressed by the onboard system, and the operations further include:
decompressing the compressed first log;
obtaining, from the onboard system, the second log that is compressed; and
decompressing the compressed second log.
Claim 14: The information processing device according to claim 1, wherein the first log is compressed by the onboard system, the second log is compressed by the onboard system, and the operations further include:
decompressing the compressed first log;
obtaining, from the onboard system, the second log that is compressed; and
decompressing the compressed second log.


Claim 17 includes limitations similar to the claim 17 of U.S. Patent No. US 10,893,063 B2 - see also rejections to the claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 2011/0130916 A1).

As per claim 1, Mayer teaches an information processing device provided outside of a vehicle [see fig. 2, item 30, remote monitoring and diagnostic system RDS server], the information processing device comprising: a processor; and a memory including at least one set of instructions [see par. 0059, lines 8-10 of Mayer] that, when executed by the processor, causes the processor to perform operations including:
obtaining, from on board system of the vehicle a first log, the first log including, per sampling interval, a first data amount of communication data, the communication data flowing through the onboard system of the vehicle, the communication data corresponding to an onboard network of the vehicle [figs. 3A, 3B, 8; par. 0066, lines 1-15; par. 0071, lines 1-11; par. 0084, lines 12-17 of Mayer teaches obtaining, from on board system of the vehicle, a first log, the first log including, per sample interval (e.g., T2), a first amount of communication data (e.g., the partial status message M2), the communication data flowing through the onboard system of the vehicle (e.g., see data or message flowing through vehicle communication bus – see figs. 3A, 3B),   the communication data (e.g., the message) corresponding to an onboard network of the vehicle (e.g., the component of the vehicle 2)];
determining whether the first log indicates that an abnormality is included in the communication data [fig. 10; par. 0098, lines 6-8 of Mayer teaches determining whether the first log (e.g., the partial status message M2) indicates that an abnormality (e.g., the fault condition) is included in the communication data (e.g., the message);
outputting, in a case where the determining determines that the abnormality is included in the communication data, first detection results to the onboard system, the first detection results indicating the abnormality is included in the communication data and the first detection results including an instruction that instructs the onboard system to transmit a second log to the information processing device, the instruction further instructing the onboard system to shorten the sampling interval [fig. 10; par. 0015; par. 0085, lines 1-6; par. 0098, lines 1-19; par. 0099, lines 1-21; par. 0147 of Mayer teaches outputting, in a case where the determining determines that the abnormality (e.g., the fault condition or the out of tolerance condition) is included in the communication data (e.g., the status message), first detection results (e.g., the alert) to the onboard system, the first detection results indicating the abnormality is included in the communication data (e.g., the status message) and the first detection results including an instruction that instructs (e.g., directing a request to the user asking for full RDS reporting or the flag as the instruction to switch as the selected vehicle) the onboard system to transmit a second log (e.g., switching the failed/faulty vehicle as the selected vehicle, which causes to transmit the full/first status message M1) to the information processing device (e.g., the server 30)], , the instruction further instructing the onboard system (e.g., asking for full reporting) to shorten the sampling interval (e.g., the high rate T1 or every 200ms for the full reporting message M1); and
outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to lengthen the sampling interval [par. 0099, lines 1-12; par. 0135, lines 1-3; par. 0138, lines 26-36 of Mayer teaches outputting, in a case where the determining determines that the abnormality is not included in the communication data (e.g., the failed/faulty condition has been corrected), a change instruction to the onboard system to lengthen the sampling interval (e.g., switched back or updated to the slower rate or every 60 seconds when the failed/faulty condition has been corrected)]; 
wherein the second log including, per the sampling interval, a second data amount of the communication data, the second data amount being more than the first data amount [par. 0084, lines 1-17; par. 0087, lines 1-4 of Mayer teaches the second log (e.g., full/first status message M1) including, per the sampling interval (e.g., T1), a second data amount of the communication data, the second data amount (e.g., the data amount of M1) being more than the first data amount (e.g., the partial status message M2)].

As per claim 2, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include obtaining the second log from the onboard system after outputting the first detection; and further determining whether the abnormality is included in the communication data, using the second log [fig. 10; par. 0138, lines 26-36 of Mayer teaches obtaining the second log (e.g., full/first/complete status message M1) from the onboard system (e.g., the component of the failed/faulty vehicle) after outputting the first detection (e.g., the alert); and further determining whether the abnormality is included in the communication data (e.g., the message from the failed/faulty vehicle is still/corrected), using the second log (e.g., full/first/complete status message M1)].

As per claim 3, Mayer teaches the information processing device according to Claim 2.
Mayer further teaches in a case where the further determining determines that the abnormality is included in the communication data, the information processing device does not output second detection results of the further determining to the onboard system [fig. 10, indication of “NO” from step S-110; par. 0138, lines 26-36 of Mayer teaches in a case where the further determining determines that the abnormality is included (e.g., the message from the failed/faulty vehicle is still or not corrected) in the communication data (e.g., the message from the failed/faulty vehicle), the information processing device does not output second detection results of the further determining (e.g., just updating displayed status without outputting the detection result or an alert) to the onboard system].

As per claim 4, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include outputting the first detection results to a terminal device in the case where the determining determines that the abnormality is included in the communication data [figs. 2, 10; par. 0098, lines 15-17; par. 0138, lines 11-12 of Mayer teaches outputting the first detection results (e.g., the alert) to a terminal device (e.g., the user of the user device) in the case where the determining determines that the abnormality (e.g., the fault condition) is included in the communication data (e.g., the message)].

As per claim 5, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include: outputting a second change instruction to the onboard system to change a duration of a period during which the first data amount of the communication data, which is included in the first log, is collected per the sampling interval [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting a second change instruction to the onboard system to change a duration of a period (e.g., between the time interval T1, 200ms and the time interval T2, 60s) during which the first data amount of the communication data, which is included in the first log, is collected per the sampling interval (e.g., the time interval for the message)].

As per claim 6, Mayer teaches the information processing device according to Claim 5.
Mayer further teaches wherein the operations further include: outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type (e.g., the selected vehicle) as the vehicle].

As per claim 7, Mayer teaches the information processing device according to Claim 5.
Mayer further teaches wherein the operations further include: outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle [par. 0016, lines 1-24; par. 0017, lines 1-12 of Mayer teaches outputting the second change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region (e.g., the same location) as the vehicle].

As per claim 8, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a second change instruction to the onboard system to increase a duration of a period during which the first data amount of the communication data, which is included in the first log, is collected per the sampling interval [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting further outputs, in the case where the determining determines that the abnormality (e.g., the event the flag indicates a failure/fault) is included in the communication data, a second change instruction to the onboard system to increase a duration of a period (e.g., the high data rate T1) during which the first data amount of the communication data (e.g., the message M1), which is included in the first log, is collected per the sampling interval (e.g., the time interval for the message)] – see also rejections to the claim 1.

As per claim 10, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include: outputting a second change instruction to the onboard system to change the sampling interval [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting a second change instruction to the onboard system to change the sampling interval (e.g., the high rate)].

Claims 11 and 12 are device claims that correspond to the device claims 6 and 7, and are analyzed and rejected accordingly.

As per claim 15, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the second log includes a plurality of types of the communication data, and the first log includes at least one of the plurality of types of the communication data [fig. 3B; par. 0086, lines 1-11; par. 0087, lines 1-7 of Mayer teaches wherein the second log includes a plurality of types of the communication data (see fig. 3B), and the first log includes at least one of the plurality of types (e.g., the partial vehicle information) of the communication data].

Claim 17 is a method claim that corresponds to the device claim 1, and is analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2011/0130916 A1) in view of Guenkova-Luy et al. (US 2014/0005880 A1).

As per claim 16, Mayer teaches the information processing device according to Claim 1.
Although Mayer teaches wherein the first log is generated by the onboard system, the second log is generated by the onboard system, and the operations further include: processing the generated first log; obtaining, from the onboard system, the second log that is generated; and processing the generated second log [see the rejections of the claim 1].
However, Mayer does not teach compressing data (or the first log and the second log) and the device decompressing the data to process. However, Guenkova-Luy teaches compressing data and the device decompressing the data to process [see par. 0059, lines 1-15 of Guenkova-Luy].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mayer with the teaching of Guenkova-Luy to include compressing/decompressing of the communication data because it provides improved customer experience in the long run for a detection system - see par. 0085 of Guenkova-Luy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495